KISTLER, J.,
concurring.
I join the court’s opinion holding that additional findings are necessary for meaningful appellate review. See McCarthy v. Oregon Freeze Dry, Inc., 327 Or 84, 96, 957 P2d 1200, on recons 327 Or 185, 957 P2d 1200 (1998). I write separately to put our holding in context. Our fee decision, which the Supreme Court found insufficient in McCarthy, “gave no explanation, through special findings of fact or otherwise, of the court’s basis for the award.” Id. at 95. Similarly, the agency’s order in Schoch v. Leupold & Stevens, 325 Or 112, 119, 934 P2d 410 (1997), simply recited that the agency had *71considered a series of factors and announced, without further explanation, that a specific figure represented a reasonable attorney fee. See also Schoch v. Leupold & Stevens, 162 Or App 242, 248-50, 987 P2d 13 (1999). Although the court held that those orders were not sufficient to permit meaningfiil appellate review, it recognized that it would ordinarily be sufficient if a court specified the reasonable number of hours and the reasonable hourly rate on which it based its fee award. McCarthy, 327 Or at 188 n 1; see Kahn v. Canfield, 330 Or 10, 15 and n 6, 998 P2d 651 (2000).1
In this case, the trial court explained why it reduced plaintiffs requested fee. Its opinion went far beyond the orders in McCarthy and Schoch. The trial court, however, decided plaintiffs fee request in this case before the Supreme Court issued its decision in McCarthy and did not specify either the reasonable number of hours that plaintiff should have devoted to the case or the reasonable hourly rate. Although it appears that the trial court accepted the hourly rate plaintiff requested but discounted its hours, it is not completely clear that it did so. Accordingly, I agree with the majority that a remand is necessary.

 The Supreme Court also reaffirmed in Kahn that a court’s “inquiry into [a fee] request generally will be limited to the objections that are filed by the party opposing the petition.” 330 Or at 13-14.